Title: To Thomas Jefferson from Claude Alexandre Ruelle, 8 September 1805
From: Ruelle, Claude Alexandre
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     A Paris le 8. Septembre 1805.
                  
                  Je m’empresse de vous envoyer une copie au net de mon Ouvrage, telle enfin que j’aurais désiré la premiere: puisse-t-elle vous parvenir et que mon hommage vous soit ainsi présenté sous une forme plus digne de votre attention! J’ai l’honneur d’être très respectueusement, Monsieur Votre très humble et très obéissant Serviteur
                  
                     Ruelle 
                     
                     rue des Moineaux, butte des Moulins, No. 10.
                  
               